1
2
3
4
5
6
7
8
                        UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA
10
11
     NAVIN K. S.,                            Case No. ED CV 18-02676-RAO
12
                       Plaintiff,
13
            v.                               JUDGMENT
14
     ANDREW M. SAUL, Commissioner of
15   Social Security,
                      Defendant.
16
17
18         In accordance with the Memorandum Opinion and Order filed concurrently
19   herewith,
20         IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
21   of Social Security is AFFIRMED.
22
23   DATED:      October 9, 2019
24                                     ROZELLA A. OLIVER
                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
28
